Title: To Benjamin Franklin from Adam Crossley, 19 October 1779
From: Crossley, Adam
To: Franklin, Benjamin


Honoured SirDe Nan Castle Octr. 19th—1779
I know not how to Appoligize for taking the Liberty of writing to you. The Necessity and Hardship of my Case must Plead my Excuse. I am by Birth an American, and a Subject of the United States, and as such I Apply to your Goodness for putting me in Possession of that, which by the Priviledge of my Country I am Intitled to— It was my Misfortune to be taken last May in the Kitty Brigg Homeward Bound from Kales, in Spain, to Boston in New England, (which is the place of my Birth) By the Childers Armed Brigg, and Carried into Gibralter as a Prisoner of War—and in July following I was sent on Board the Fanny Brigg Henry McNamarra Commander, in Order to take my Passage to some prison in England. In our Passage to England we were taken by the La Concorde a French Frigate, Off Ushant,—a Cercumstance that gave me much Pleasure, as I hoped by that means to gain my Liberty. I Accordingly Apply’d to the Captain and shew’d him my Certificate (signed by Admerall Duffs Secretary) of my being sent over to England as a Prisoner And was told by him that if I would do duty on Board the Frigate I should be set at Liberty on our Arival in Brest and a Certificate given me to go to some Place where there were some of my own Country Vessels when I might go Home. On our Arival in Brest I Claimed my Liberty According to Promise And was told that I should have it, if I would Enter for the Next Cruse which I Absolutely refusing, was sent with the rest of the Prisoners to De Nan Where I now am. I hope Your Goodness will be kind Enough to Interfere in my behalf and Get me my Liberty and give me a pass to go to my own Country which is my most Ardent Desire— And Wait with the Utmost Impatiance for the result of your Goodness— And beg leave to Subscribe Myself with all Due Submission— Honoured Sir Yr Most Obedt. Hble Servt:
Adm Crossley
 
Addressed: The Honourable Dr Franklin / Plenepotentary to the United / States of America / At / Paris
Notations: A Crossley Oct 9. 79 / Adm Crosley De nan Castle Oct. 9. 79
